DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the election filed May 20, 2021.

Election/Restrictions
Applicant's election with traverse of claims 1-13 in the reply filed on May 20, 2021 is acknowledged.  The traversal is on the ground(s) that that features of the respective claims have separate statuses in the art, or that there would be different fields of search between all of the claims of Species I, II, and III.  This is not found persuasive because the inventions have acquired a separate status in the art in view of their different classification and would require a different knowledge base and/or a different thought processes for a search therefore, restriction for examination purposes as indicated is proper.
The requirement is still deemed proper and is therefore made FINAL.

This application is in condition for allowance except for the presence of claims 14-28 directed to an invention non-elected with traverse in the reply filed on May 20, 2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action 
The prosecution of this case is closed except for consideration of the above matter.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  RADIO-FREQUENCY MODULE HAVING RF AND FRONT-END INTEGRATED CIRCUITS.

Allowable Subject Matter
Claims 1-13 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose, make obvious, or otherwise suggest the structure of the applicant's together with the other limitations of the independent claims, such as the configuration of elements.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to radio-frequency modules:
Babcock et al. (US 10,515,924 B2)	Chun et al. (US 2020/0251407 A1)
Dalmia et al. (US 2020/0253040 A1)	Elsherbini et al. (US 2021/0111156 A1)
Harper et al. (US 8,377,746 B2)		Lai et al. (US 10,978,382 B2)
Nakazawa et al. (US 10,964,657 B2)	Reingruber et al. (US 2017/0256480 A1)
Tsai et al. (US 10,790,162 B2).

This application is in condition for allowance except for the above formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845.  The examiner can normally be reached on Monday through Thursday, 7am to 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




IMS
June 8, 2021
/IDA M SOWARD/Primary Examiner, Art Unit 2822